It is ordered and adjudged by this court that the judgment of the Court of Appeals of Sandusky county be and the same hereby is reversed. In the opinion of a majority of this court, Section 12075 of the General Code provides a concurrent remedy under the facts and circumstances of this controversy. It is therefore ordered that said cause be remanded to the Court of Appeals of Sandusky county for further proceedings according to law.
Judgment reversed.
MARSHALL, C.J., ALLEN, KINKADE, and ROBINSON, JJ., concur. *Page 586